Citation Nr: 1510116	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-02 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date earlier than August 4, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active military service in the United States Marine Corps from December 1958 to December 1961.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Hartford, Connecticut Regional Office (RO) in in which the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned an effective date of August 4, 2010.

In addition to the paper claims file, there is an electronic file associated with the claim.  That electronic file does not currently contain any evidence pertinent to the claim that is not already included in the paper claims file.


FINDINGS OF FACT

1.  The appellant's claim for service connection for a nervous condition and alcoholism was denied in a rating decision issued in June 1976; the appellant was notified of the denial of service connection for his currently diagnosed depressive reaction that same month, but he did not appeal the denial and no appropriate collateral attack of the June 1976 rating decision has been initiated by the appellant.

2.  In September 2001, the appellant submitted a claim for service connection for depression and anxiety but reopening of the claim for service connection for a depressive disorder was denied in a rating decision issued in November 2001; the appellant was notified of the denial the next month, but he did not appeal the denial and no appropriate collateral attack of the November 2001 rating decision has been initiated by the appellant.

3.  After consideration of VA and private medical records, the denial of the reopening of the claim for service connection for a depressive disorder was confirmed and continued in a rating decision issued in January 2002; the appellant was notified of the denial the same month, but he did complete the steps necessary for an appeal of the denial and no appropriate collateral attack of the January 2002 rating decision has been initiated by the appellant.

4.  The June 1976 rating action was final because VA did not have notice of any evidence pertinent to the claim of entitlement to service connection for a nervous disorder as of the expiration of the appeal period on June 29, 1977.

5.  The January 2002 rating action was final because VA did not have notice of any evidence pertinent to the request to reopen the claim for service connection for a depressive disorder as of the expiration of the appeal period on January 23, 2003.

6.  No communication was received thereafter from the appellant until August 4, 2010, when the appellant submitted his claims for service connection for depression and PTSD.  

7.  No communication or medical record prior to August 4, 2010, may be interpreted as an informal claim of entitlement to service connection for PTSD.

8.  The appellant has not pled a claim of clear and unmistakable error (CUE) with specificity. 

9.  The information in the appellant's service personnel records added to the record in August 2010 was duplicative of evidence already of record in the appellant's service medical treatment records and DD Form 214; these were already of record and considered in the June 1976 and January 2002 rating decisions.

10.  The November 2010 grant of the appellant's claim for service connection for PTSD was based on the VA medical opinions dated August 27, 2010, and October 28, 2010, that the appellant's current psychiatric problems were etiologically related to the appellant's military service.



CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier than August 4, 2010, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156(b), 3.156(c), 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant's earlier-effective-date claim arises from his disagreement following the initial grant of service connection.  The United States Court of Appeals for Veterans Claims (Court) has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, the United States Supreme Court has held that, even if there has been an error in the VA notice, it should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his representative has alleged any prejudicial or harmful error in VA notice, and the Board perceives none, particularly in view of Dingess, supra.

All relevant facts with respect to the appellant's claim addressed in the decision below have been properly developed.  Accordingly, the Board finds that VA has satisfied its duty to assist the appellant in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim.  Therefore no useful purpose would be served in remanding this matter for more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  The Merits of the Claim

The appellant was granted service connection for PTSD with depression determined to be etiologically related to the appellant's imprisonment in the brig following his in-service convictions via courts martial for misconduct in a rating decision issued by the Hartford RO in November 2010; the Hartford RO assigned an effective date of August 4, 2010, the date of receipt of the claim, for this grant of service connection.  The appellant contends that the award should go back further because he did not follow up on his earlier applications for service connection due to his now service-connected psychiatric problems.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

If a claimant files an application for service connection with VA, and the claim is disallowed, he has the right to appeal that disallowance to the Board.  See, e.g., 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  If the claimant does not initiate an appeal within one year, or if the claimant fails to perfect the appeal by filing a timely substantive appeal, or if the claimant initiates a timely appeal and the appeal is later withdrawn or denied, the disallowance becomes final.  See 38 C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103.  Any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application.  See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 3.400(q), (r).

However, under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

A review of the appellant's service medical treatment records reveals that he was admitted to a naval hospital in August 1961, and that the admitting diagnosis was emotional instability reaction.  The appellant complained of being too nervous to be returned to the duty station from which he currently was absent without leave (AWOL).  The August 1961 narrative summary stated that the appellant had had several captain's mast for AWOL offenses.  The narrative summary also stated that the appellant's first special court martial was for sleeping on watch and that he had been sentenced to two months in the brig following that proceeding.  The sentence was originally suspended but the suspension was revoked when the appellant got into trouble again while on probation.  The appellant was noted to have had a second court martial for being AWOL and that the appellant was noted to have started drinking excessively in high school with this excessive drinking continuing in service and his offenses often being related to his alcoholic intake.  The narrative summary was approved by the chief of neuropsychiatry.

The appellant's DD 214 states that the appellant had time lost from May 20, 1960 to July 20, 1960; August 19, 1960 to August 23, 1960; September 15, 1960 to October 9, 1960; and August 30, 1961 to December 1, 1961.  The DD 214 also states that these periods were periods of nonperformance of duty because imprisoned (NPDI).

The appellant filed a claim to establish entitlement to service connection for a nervous disorder and alcoholism in March 1976, which was denied by the Boston, Massachusetts RO in June 1976.  The March 1976 claim for a nervous disorder was denied on the ground that the appellant's currently diagnosed depressive reaction was not incurred in or aggravated by military service and on the ground that the inservice diagnosis of emotional instability reaction represented a constitutional or developmental abnormality.  The Boston RO sent the appellant a notice letter about the denial of his service connection claim on June 19, 1976.  However, the appellant did not appeal the denial.  In addition, no appropriate collateral attack of the June 1976 rating decision has been initiated by the appellant.

The appellant's next pertinent communication to VA was a request for service connection for depression and anxiety that was received by VA on September 6, 2001.  The claim was submitted in a VA Form 21-526; the appellant stated that he had experienced a nervous breakdown in service.  After obtaining the appellant's VA treatment records dated in 2001, and reviewing private medical treatment records dated between 1975 and 2001, the Boston RO denied the reopening of the appellant's claim in a rating decision issued in January 2002.  The January 2002 Boston RO denial of reopening of the claim for service connection for a depressive disorder was issued on the ground that the treatment records added to the evidence of record indicated that the appellant's depression was unrelated to service - rather, the appellant's depression was determined to have been concerned with the post-service death of his son and recent personal problems of who to live with and where to live.  In his April 2002 notice of disagreement (NOD), the appellant wrote that his records show that he was court martialed for offenses that were related to a depressive disorder.  The July 2002 Statement of the Case (SOC) states that the claim remained denied because the evidence did not establish that the appellant's current condition was linked to his active duty or that the condition was incurred in service or within the presumptive period.  The appellant did not submit a substantive appeal.  

No communication was received thereafter from the appellant until August 4, 2010, when the appellant submitted his claim for service connection for depression and PTSD.  The Hartford RO received service personnel records for the appellant that specified the dates the appellant had been on duty, AWOL, a deserter, hospitalized or confined (imprisoned).  A letter from a VA psychiatrist, dated August 27, 2010, states that the doctor had been working with the appellant since March 2007, and that the treatment was primarily for depression.  The psychiatrist wrote that the problem seemed to go back many years, that the appellant had problems in the Navy [sic] starting in 1960, that he was hospitalized in a naval hospital in 1961, and that it seemed that there had been a continuous string of problems that could be traced back to the appellant's time in service.  The Hartford RO subsequently received VA medical records that indicated the appellant was in receipt of psychiatric treatment for major depression between March 2007 and February 2011.  The appellant was afforded a VA mental health examination in October 2010; this examination yielded diagnoses of PTSD, chronic and alcohol dependence in sustained full remission.  The VA examiner opined that the appellant's PTSD was related to his in-service incarceration in the brig with periods of solitary confinement for his violations of the rules of conduct.  The appellant's PTSD symptoms included secondary depression.

Thereafter, the appellant was granted service connection for PTSD with depression in a rating decision issued in November 2010.  That grant of the appellant's claim for service connection for PTSD was predicated on the VA medical opinions dated in August 2010, and October 2010, that the current psychiatric pathology was etiologically related to the appellant's time in military service.  The October 2010 opinion was the first diagnosis of PTSD of record.  In the November 2010 rating decision, the Hartford RO assigned an effective date of August 4, 2010, the date of receipt of the claim, for the grant of service connection for PTSD with depression.  

The Board initially observes that the appellant has, at various times, sought service connection for a nervous disorder, alcoholism, depression, anxiety and PTSD.  Over the years he has been diagnosed with emotional instability reaction, depressive reaction, major depression and PTSD.  The Court has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  

The Board finds of a factual basis that a separate and distinct claim was not reasonably raised by the appellant.  The appellant clearly expressed his intent to seek service connection for a psychiatric disability arising from one specific sequence of events.  In March 1976, he referred to alcoholism; in September 2001, he reported having a nervous breakdown in service; in April 2002, he specifically described being court martialed for a blackout; and, during his October 2010 VA examination, he reported increased drinking in service, blacking out while on watch with a subsequent court martial and incarceration in the brig where he experienced severe psychological distress.  Thus, there is no assertion as to an injury or disease in service other than his PTSD stressors and the appellant has attributed all his psychiatric problems over the years to his current diagnosis.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Essentially, claims based upon distinctly diagnosed diseases or injuries are considered separate claims.  Id. The Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively, after there has been a finding of fact based upon competent medical evidence.  Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  Therefore, the Board finds that the initial claim for service connection for a nervous disorder and alcoholism did encompass a claim for PTSD and the August 2010 claim was a claim to reopen.  

As noted above, regulations provide that an effective date of an award of service connection is the date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  Under 38 C.F.R. § 3.156(b), if new and material evidence is received within one year of issuance of a decision, or within the appeal period, the evidence is to be considered in conjunction with the claim that gave rise to the decision.  It is the Board's view that the June 1976 rating that denied the appellant's claim for service connection for a nervous condition and alcoholism was final because he did not submit a Notice of Disagreement within the one-year delimiting date for filing an appeal (June 27, 1977).  In addition, the June 1976 rating was final because no evidence was received between June 27, 1976 and June 27, 1977, and the evidence of record did not provide an etiologic nexus between the appellant's active military service and any current psychiatric disorder.  The Board has considered the Court's holding in Bell v. Derwinski, 2 Vet. App. 611 (1992) that VA has constructive notice of VA treatment records.  

It is also the Board's view that the January 2002 rating decision that denied the reopening of the appellant's claim of entitlement to service connection for depression and anxiety was final because he did not submit a substantive appeal after the issuance of the July 2002 SOC within the one-year delimiting date for filing an appeal (January 23, 2003) and because the evidence of record received between January 23, 2002 and January 23, 2003 did not provide an etiologic nexus between the appellant's active military service and his claimed psychiatric pathology.  The Board has considered the applicability of 38 C.F.R. § 3.156(b) to the records received after January 23, 2002, and before January 23, 2003, as well as the Court's holding in Bell v. Derwinski, 2 Vet. App. 611 (1992) that VA has constructive notice of VA treatment records.  

Furthermore, the appellant has not alleged that he submitted an appeal of the June 1976 denial or that he submitted a claim to reopen prior to September 2001.  In addition, he has not alleged that he submitted a substantive appeal in response to the July 2002 SOC or that he submitted a claim to reopen prior to August 4, 2010.  The claims file is devoid of any communication from the appellant relating to a desire to reopen his claim or providing a nexus opinion dated after the January 2002 notice of denial and before the August 2010 claim.  Therefore, review of the June 1976 and January 2002 rating decisions is not currently possible and there is no indication of the existence of any informal or formal claim to reopen dated before August 2010.  

In arriving at this decision, the Board notes several arguments possibly raised by the appellant for an earlier effective date.  First, that because his claimed psychiatric pathology was first manifested in service, the effective date of service connection should revert to the day following his discharge from service.  Ignoring the fact that no application for benefits was filed within one year after the appellant's discharge from service, the appellant's original claim was denied by the Boston RO in June 1976, and the reopening of the claim was denied by that RO in January 2002.  The appellant was notified of each denial, but failed to complete the required steps for an appeal of either one of the RO's decisions.  Inasmuch as the June 1976 rating decision denying service connection for a depressive disorder is final, the effective date of service connection cannot revert to the date of the original claim that was first received in March 1976.  Likewise, as the January 2002 rating decision denying the reopening of the depression claim is final, the effective date of service connection cannot revert to the date of the claim to reopen (September 6, 2001).

In addition, the appellant has not raised a claim of clear and unmistakable error (CUE) as to any RO decision.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the appellant to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  There simply is no basis for a free-standing earlier effective date claim from matters addressed in a prior final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

Under 38 C.F.R. § 3.105(a), a prior final decision can be reversed or amended where evidence establishes "clear and unmistakable error."  For CUE to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, errors must be "undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 95 (1995).

The Board also notes that any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than merely disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  In order to show that CUE occurred, the evidence must show that the law was incorrectly applied to the facts as they were known at the time and that, had the error not occurred, the decision would have been manifestly different.  See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999). 

Here, the issue of CUE was discussed by the appellant's representative in the March 2012 VA Form 646 and in the July 2014 informal hearing presentation.  However, in neither instance did the appellant's representative identify which rating action contained CUE or advance any specific allegation that either the correct facts were not before VA at the time of any rating decision, or that the law in existence at the time of any rating action was misapplied.  Rather, it appears that the representative is arguing that CUE can be a basis for the grant of an earlier effective date.  The Board again notes that a CUE claim must involve a contention that, based on a particular error in application of law or fact, an error undebatably occurred.  In the absence of such an assertion, no valid CUE claim has truly been presented here in reference to the claim for an effective date earlier than August 4, 2010, for the grant of service connection for PTSD.  See Simmons v. Principi, 17 Vet. App. 104 (2003) (To the effect that if the Veteran is only asserting disagreement with how VA evaluated the facts before it, the claim should be dismissed without prejudice because of the absence of legal merit or lack of entitlement under the law).  If the appellant's representative is arguing that VA failed to appropriately develop the case, this argument is without merit.  This is so because a breach of the duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1341 (Fed.Cir.2002) (en banc); see also Crippen v. Brown, 9 Vet. App. 412, 424 (1996) (holding that failure to assist results in an incomplete, rather than an incorrect, record); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  Therefore, the Board finds that the appellant has not pled a claim of CUE with specificity.

The Board must also consider whether reconsideration is appropriate.  According to 38 C.F.R. § 3.156(c), if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this subsection [which is in reference to 38 C.F.R. § 3.156(a) otherwise requiring the submission of new and material evidence to reopen the claim].  In the case of a petition to reopen a previously denied claim for service connection, the pertinent regulations governing new and material evidence require VA to reconsider previously denied claims on the merits whenever relevant service records unavailable at the time of the last final rating decision are submitted.  38 C.F.R. § 3.156(c); Vigil v. Peake, 22 Vet. App. 63, 64-65 (2008).  

In this case, additional service department records, personnel records showing the appellant's dates of duty, AWOL, desertion, hospitalization and confinement (imprisonment) were received by VA in August 2010.  However, the Board finds that the service personnel records received in August 2010 do not vitiate finality of either the June 1976 rating decision or the January 2002 rating decision because relevancy of the additional service department records is a requirement for reconsideration under the current or prior 38 C.F.R. § 3.156(c).  Vigil, 22 Vet. App. at 64 (discussing the effect of the 38 C.F.R. § 3.156(c) revision).  

While it is true that the addition of service department records to the file in connection with a subsequent petition to reopen or adjudication of a claim provides grounds for assigning an effective date back to the time of the earlier claim and its prior adjudication, the records received in this case merely reaffirmed information that was already before the Boston RO in its prior adjudications of the claim.  The appellant's DD 214 listed the dates that the appellant was in NPDI status and the service medical treatment records included the narrative report from the appellant's August 1961 hospitalization that contained a discussion of the appellant's drinking, misconduct, courts martial and incarcerations in the brig.  These service department records were in evidence at the time of the initial June 1976 rating decision which referenced the August 1961 hospitalization record and the January 2002 rating decision also included consideration of the service department records in connection with the determination that the evidence did not show a link between the appellant's current psychiatric condition and his active duty service.

To ultimately establish entitlement to service connection, there must be evidence of current disability and a causal relationship between the current disability and the combat injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  So even with the knowledge that the appellant had received psychiatric treatment in service and that he had been incarcerated in the brig service for misconduct, at the time of those earlier 1976 and 2002 adjudications of his claim there still had to be attribution of the then current diagnosis of depression to those events in service.  No such causal attribution or nexus opinion was of record until the medical opinions of August 2010 and October 2010.  The Board finds that the finality of the June 1976 and January 2002 rating decisions is not vitiated by the newly associated service personnel records because those records were duplicative of evidence that was already considered by the RO in its earlier decisions.  The Board concludes that reconsideration of the 1976 claim is not warranted and that reconsideration of the 2001 claim is not warranted.  As such, the Board finds that 38 C.F.R. § 3.156(c) does not apply.  

Accordingly, based on a review of the pertinent evidence of record, the Board concludes that the appellant's claim for an earlier effective date for the eventual grant of entitlement to service connection for PTSD must fail, as the Board finds that the RO reasonably based its decision to deny his claim on the records concerning his service, as well as his post-service outpatient and inpatient treatment reports.  Thus, because the appellant did not appeal the earlier decisions denying his claim, and did not file a petition to reopen his claim until August 4, 2010, which was later granted, that is the earliest possible effective date he may receive for the eventual grant of service connection for his PTSD.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) and McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, that a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).

The Board notes that in cases where an appellant seeks to reopen a claim for entitlement to an earlier effective date under 38 C.F.R. § 3.156, the Court, in Lapier v. Brown, 5 Vet. App. 215 (1993) has stated:

The sole issue on appeal is whether the veteran is entitled to an earlier effective date for a 100% rating for schizophrenia.  This claim was denied by a prior final BVA decision in March 1989.  Although the Secretary is required under 38 U.S.C.A. § 5108 (West 1991) to reopen claims that the BVA has previously and finally denied when "new and material evidence" is presented, in this case such a reopening could not result in an earlier effective date because an award granted on a reopened claim may not be made effective prior to the date of receipt of the reopened claim.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(q)(1)(ii) (1992).  Mr. Lapier reopened his claim in September 1984, and his 100% rating was granted effective from that time.

Lapier v. Brown, at 216-217 (1993).

Applying the holding in Lapier to the facts of the present case, an effective date for the grant of service connection for PTSD with depression earlier than August 4, 2010, the date of VA's receipt of the appellant's claim to reopen, is precluded.  The Board is bound by the laws enacted, and by VA regulations.  38 U.S.C.A. § 7104.  The ruling in Lapier is controlling and dispositive of whether an effective date earlier than August 4, 2010 can be assigned for the psychiatric disability.

Put another way, the effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received.  Thus, the effective date of award of service connection for the psychiatric disability can be no earlier than the date of claim to reopen the earlier denied claim.  In light of the governing statutory and regulatory provisions and applying the law to the facts in evidence, the effective date for the appellant's reopened claim for service connection for a psychiatric disorder can be no earlier than the date on which his claim to reopen was received, in this case, August 4, 2010.  The appellant's appeal is therefore denied.

As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule," enunciated in 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, is inapplicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

An effective date earlier than August 4, 2010, for the grant of service connection for posttraumatic stress disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


